DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation of “a cartridge system implemented in an integrated circuit” (emphasis added, see claims 1 and 11, the Drawings do not show that the cartridge is “in” an integrated circuit) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities, and should be:
“…an on-the-go monitoring system…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, the limitations of “a cartridge system implemented in an integrated circuit” (emphasis added) are not supported by the Specification and Drawings (that is, the cartridge is not “in” an integrated circuit, rather, based on the Spec and Drawings, if the integrated circuit includes the sensor and processor, the integrated circuit is in the cartridge).  A better wording might be: ““a cartridge system implemented with an integrated circuit.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Pub. 2017/0169523) in view of Anderson et al. (U.S. Pub. 2007/0277879).

Regarding claims 1 and 11, Xu discloses (Figs. 1-9) a sensor system for monitoring properties of field soils and wastewater (see par. [0042]), the sensor system comprising:
a sensor system 112 [0044] including an integrated circuit 114 [0046], the sensor system comprising:
a chemical sensor 112 configured to receive a sample of a test material [0092];
the chemical sensor 112 configured to determine, based on the sample of the test material, a measure of a property [0042] in the test material;
a computer processor 114/130 that is coupled to the chemical sensor 112 [0092] and that is configured to receive, from the chemical sensor 112, the measure of the property in the test material [0046]; (as shown in Fig. 1);
the computer processor 114/130 configured to compute [0080], based on, at least in part, the measure of the property in the test material (nitrate amount, for example: [0118]), a concentration level of the property in the test material (i.e. nitrate concentration: [0129]);
the computer processor 114/130 configured to generate an output that includes the concentration level of the property in the test material (i.e. nitrate concentration: [0129]);
a transmitter (implicit: [0046]) that is coupled to the chemical sensor 112 and the computer processor 114/130;
the transmitter configured to establish a communications connection with at least one computer device (via some communication protocol: [0046]).
Xu does not disclose a cartridge system.
Anderson discloses (Figs. 6 and 8) a cartridge system 82 (including a controller 36, sensors 32/48/50, and antenna 66: [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu’s device/method to include a cartridge system, as taught by Anderson.
Such a modification would make the sensor system easily replaceable (Anderson: [0038]).
The apparatus of Xu in view of Anderson, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 11 (including “a computer-implemented method for determining properties of field soils” – see Xu, Abstract).

Regarding claims 2 and 12, Xu discloses (Figs. 1-9) the output that includes the concentration level of the property in the test material (i.e. nitrate concentration: [0129]) is provided to an agricultural controller 130 that controls agricultural equipment executing an agricultural prescription in an agricultural field [0044];
wherein the transmitter is configured to transmit the output to the at least one computer device 130 [0046] configured on at least one agricultural machine [0080]/[0083];
wherein the at least one computer device uses the output to control the at least one agricultural machine (see pars. [0044], [0080], and [0083]) as the at least one agricultural machine performs agricultural tasks in an agricultural field (see pars. [0044], [0080], and [0083]).
Regarding claims 3 and 13, Xu discloses (Figs. 1-9) the concentration level of the property in the test material includes calculating a concentration level of one or more of: nitrate [0129], phosphorus [0042], pH [0042], or potassium [0042].

Regarding claims 4 and 14, Xu discloses (Figs. 1-9) the test material is any of: soil [0092], irrigation system water (i.e. moisture sensor: [0042]; or the irrigation system water sensor per the combination with Anderson, above).

Regarding claims 5 and 15, Xu discloses (Figs. 1-9) the cartridge system implemented with the integrated circuit (per the combination with Anderson, above) is integrated in any of: a soil probe system [0092], an irrigation monitoring system (i.e. moisture sensor: [0042]; or the irrigation system water sensor per the combination with Anderson), an on-the-go monitoring system (i.e. a drone: [0091], or a handheld device: [0103]), or a handheld spot measurement system [0103].

Regarding claims 9 and 19, Xu discloses (Figs. 1-9) the cartridge system implemented with the integrated circuit (per the combination with Anderson, above) is installed in any of: a field soil probe [0042]/[0092], a handheld device [0103], a soil sampler [0092], an on-the-go system (i.e. a drone: [0091], or a handheld device: [0103]), or water lines; wherein the water lines include one or more of: irrigation lines (i.e. the irrigation system water sensor per the combination with Anderson).
Regarding claims 10 and 20, Xu’s modified device/method is applied as above, and discloses a chemical sensor [0042], and housing is installed on a measurement platform (such as an agricultural machine: see pars. [0044], [0080], and [0083]; or drone: [0091]).
Xu but does not disclose the cartridge system implemented in the integrated circuit is installed in a sealed housing that protects the chemical sensor from ingress of moisture and dust; wherein the sealed housing is installed on a measurement platform.
Anderson discloses (Figs. 6 and 8) the cartridge system 82 implemented with the integrated circuit is installed in a sealed housing 78 [0030] that protects the sensor 48/50 (or the chemical sensor disclosed by Xu) from ingress of moisture and dust [0030].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu’s device/method so that the cartridge system implemented in the integrated circuit is installed in a sealed housing that protects the chemical sensor from ingress of moisture and dust; wherein the sealed housing is installed on a measurement platform, as taught by Anderson.
Such a modification would protect the sensors (Anderson: [0030]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Pub. 2017/0169523) in view of Anderson et al. (U.S. Pub. 2007/0277879), and further in view of Miller et al. (U.S. Pub. 2015/0323491).

Regarding claims 6 and 16, Xu’s modified device is applied as above, but does not disclose the chemical sensor comprises an ion selective electrode ("ISE").
Miller discloses the chemical sensor comprises an ion selective electrode ("ISE") – [0011].
Since the art recognizes that Miller’s ISE is an equivalent of Xu’s soil/moisture sensor, and known for the same purpose of soil testing, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu’s device/method so that the chemical sensor comprises an ion selective electrode ("ISE"), as taught by Miller.  See MPEP 2144.06(II).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Pub. 2017/0169523) in view of Anderson et al. (U.S. Pub. 2007/0277879), further in view of Rothberg et al. (U.S. Pub. 2013/0324421), and further in view of Jain et al. (U.S. Pub. 2006/0221741).

Regarding claims 7 and 17, Xu’s modified device is applied as above, but does not disclose the cartridge system implemented in the integrated circuit comprises a nitrate selective membrane, a field-effect transistor, a micro- reference electrode, a temperature diode, and an electrically erasable programmable read-only memory ("EEPROM") chip containing a universally unique identifier, and an internal or external power source.
Anderson discloses an internal power source 38 [0041].
Rothberg discloses a nitrate selective membrane [0008], a field-effect transistor 50 (i.e. ISFET: [0008]), and a micro- reference electrode 76 [0010]
Jain discloses a temperature diode [0020], and an electrically erasable programmable read-only memory ("EEPROM") chip containing a universally unique identifier [0023].
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Xu’s device/method so that the cartridge system implemented in the integrated circuit comprises a nitrate selective membrane, a field-effect transistor, a micro- reference electrode, a temperature diode, and an electrically erasable programmable read-only memory ("EEPROM") chip containing a universally unique identifier, and an internal or external power source, as taught by Anderson, Rothberg, and Jain.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Pub. 2017/0169523) in view of Anderson et al. (U.S. Pub. 2007/0277879), further in view of Rothberg et al. (U.S. Pub. 2013/0324421), further in view of Jain et al. (U.S. Pub. 2006/0221741), and further in view of Miller et al. (U.S. Pub. 2015/0323491).

Regarding claims 8 and 18, Xu’s modified device is applied as above, but does not disclose the nitrate selective membrane is configured to obtain nitrate measurements for the sample of the test material via an electrochemical response; wherein the electrochemical response is expressed as a direct log function of a concentration of nitrate at a surface of a chemically selective membrane irrespectively of a sample medium such as soil, water, or a soil-water mix.
Rothberg discloses the nitrate selective membrane [0008] is configured to obtain nitrate measurements for the sample of the test material via an electrochemical response [0008].
Miller discloses (Fig. 2) the electrochemical response is expressed as a direct log function [0063] (as shown in Fig. 2) of a concentration of nitrate at a surface of a chemically selective membrane (per the combination, above) irrespectively of a sample medium such as soil, water, or a soil-water mix [0064].
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Xu’s device/method so that the nitrate selective membrane is configured to obtain nitrate measurements for the sample of the test material via an electrochemical response; wherein the electrochemical response is expressed as a direct log function of a concentration of nitrate at a surface of a chemically selective membrane irrespectively of a sample medium such as soil, water, or a soil-water mix, as taught by Rothberg and Miller.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852